DETAILED ACTION

	This action is responsive to arguments filed 11/06/2020.

Claim 16 is listed twice. The second claim 16 is amended to be renumbered to claim 17, and every other subsequent claim adjusted in number to account for this.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the object recognition processes the object article being closest from among the articles detected, and if a distance is smaller than or equal to a predetermined distance for reading a code, in view of all other limitations present in the claims.
Miyakoshi teaches an image reader which recognizes, based on distance information, which is the closest item in the region at a checkout counter, but is silent as to code reader performing an operation based upon a minimum distance.  However, Miyakoshi is not considered prior art as it is commonly owned.

Lee (2020/0122344) teaches a depth sensor for detecting objects within a predetermined distance from a robot based on illuminance.  Lee is silent as to that the closest object is specifically read, as it merely detects objects and does not scan them for coded information.
Shin teaches an object sizing unit for acquiring face information that only scans when the illuminance of the external light is smaller than a predetermined threshold.  Shin does not discriminate between objects based on range, but merely makes a lighting measurement along with the distance measurement.
Daily teaches that a self-checkout kiosk determines if a distance between a tag and the movement direction is greater than a predetermined value for theft purposes.  However, Daily does not teach selectively scanning based on a closest proximity and also within a predetermined threshold.
Claim 14 is allowed for the same reasons as discussed above.  Claims 2-13 and 15-20 depend upon claims 1 and 14, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876